Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
              2.	Claims 1-24 are allowed in view of Applicant’s Remarks (filed 04/18/2022). Particularly, the prior art of record fails to disclose or fairly suggest a method, a system and a non-transitory computer storage medium for selecting video formats for adaptive video streaming…and the feature of “… generating, at the server, by inputting the video features for each segment of the video into a second trained model, a group of predicted viewership scores for each format from the group of available formats for the video; selecting, at the server, a first format for a first segment of the video based on the group of quality metrics for the first segment and based on the group of predicted viewership scores for the first segment; causing, at the server, the first segment of the video to be presented on the user device; identifying, at the server, a quality of a network connection between the user device and the server that hosts the video during the presentation of the first segment of the video on the user device; identifying, at the server, a second format for a second segment of the video based on the quality of the network connection; determining, at the server, whether a format of the video is to be changed from the first format to the second format based at least on the group of quality metrics for the second segment of the video; and in response to determining that the format of the video is to be changed from the first format to the second format, causing, at the server, the second segment having the second format to be presented by the user device.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3,	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                            


ANNAN Q. SHANG